Case 19-13273-VFP            Doc 355       Filed 12/03/19 Entered 12/03/19 16:26:39                     Desc Main
                                          Document      Page 1 of 3


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in compliance with D.N.J. LBR 9004-1(b)

 NORRIS McLAUGHLIN, P.A.
 Morris S. Bauer
 Melissa A. Pena
 400 Crossing Boulevard, 8th Floor
 P.O. Box 5933
 Bridgewater, New Jersey 08807
 (908) 722-0700
 msbauer@norris-law.com
 mapena@norris-law.com
 Counsel for the Debtors/Debtors-in-Possession

 In re:                                                            Chapter 11

 IMMUNE PHARMACEUTICALS INC., et al.,                              Case No. 19-13273 (VFP)

                           Debtors.1                               Hon. Vincent F. Papalia


   APPLICATION FOR ORDER SHORTENING TIME FOR NOTICE OF HEARING
 PURSUANT TO FED. R. BANKR. P. 9006(c)(1) ON THE DEBTORS’ MOTION FOR THE
    ENTRY OF AN ORDER APPROVING IMMUNE PHARMACEUTICALS INC.’S
 LIMITED USE OF SALE PROCEEDS FROM ALEXION TRANSACTION HELD IN THE
     UNITED STATES IN ESCROW WITH DEBTORS COUNSEL FOR SPECIFIED
     PURPOSES AS SET FORTH HEREIN PURSUANT TO SECTION 363 OF THE
                          BANKRUPTCY CODE

          The applicants, Immune Pharmaceuticals, Inc., et al., the Debtors/Debtors-in-Possession
 (the “Debtors”), by and through their counsel, Norris McLaughlin, P.A., requests that the time
 period for notice and to schedule a hearing on the Debtors’ Motion for entry of an Order
 Approving Immune Pharmaceuticals Inc.’s Limited Use Of Sale Proceeds From Alexion
 Transaction Held In The United States In Escrow With Debtors Counsel For Specified Purposes
 As Set Forth Herein Pursuant To Section 363 Of The Bankruptcy Code, and other related relief
 (the “Motion”), be shortened for the reason(s) set forth below:



 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP        Doc 355     Filed 12/03/19 Entered 12/03/19 16:26:39             Desc Main
                                    Document      Page 2 of 3


        1.      A shortened time hearing is requested because:


        As detailed in the Declaration of Gary H. Rabin, interim CEO of the debtor, Immune
 Pharmaceuticals Inc. filed in support of the Motion, the Debtors request a hearing on shortened
 notice for the Motion so that the Debtors may be able to immediately access a di minimis amount
 ($35,000) of the Escrowed Proceeds to pay current obligations that need to be paid on an
 emergent basis. These payments are for quarterly fees owing to the Office of the United States
 Trustee so as to avoid a motion to convert, a bank overdraft obligation and a payment to a critical
 employee of the Debtors.

        2.      State the hearing date requested:


        December 10, 2019 at 10:00 a.m., or as soon thereafter as Your Honor can schedule a
 hearing.


        3.      The type of Noticing Requested:


        The Debtors propose that they shall serve a complete copy of the Motion, the within
 Application and any Order granting the Application via overnight mail or email on the following:
 (i) Eitan Erez, Adv., the Israeli Trustee; (ii) counsel for Discover; (iii) the Office of the United
 States Trustee; (iv) counsel for the Official Committee of Unsecured Creditors; and (v) all parties
 who filed a notice of appearance in the within action.
        The Debtors submit that the proposed notice is sufficient as it will provide notice to all
 parties impacted by the Motion.




                                                  2
 10579646-1
Case 19-13273-VFP        Doc 355    Filed 12/03/19 Entered 12/03/19 16:26:39         Desc Main
                                   Document      Page 3 of 3


        4.     Reduction of the time period is not prohibited under Fed. R. Bankr. P 9006(c)(2).
 The applicant requests entry of the proposed order shortening time.


                                             NORRIS McLAUGHLIN, PA
                                             Counsel for the Debtors and Debtors-in-Possession

                                             By:     /s/ Morris S. Bauer
                                                     Morris S. Bauer, Esq.
                                                     Melissa A. Pena, Esq.

 Dated: December 3, 2019




                                                3
 10579646-1
